Judgment, insofar as appealed from, unanimously reversed, on the law and facts, without costs, and complaint dismissed as against defendants Jennings. Memorandum: Defendants Jennings, owners of residential property occupied by their tenants, defendants Beeman, appeal from a judgment recovered against them by plaintiff, an eight-year-old boy, who was struck in the mouth by a baseball bat during a party given by the Beemans at which a softball game was in progress. The injury occurred when the batter, defendant Boltfield, who was allegedly intoxicated, allowed the bat to slip out of his hands. We find no breach of duty owed by defendant owners to plaintiff. There is no evidence that the accident was caused by a dangerous condition on the property (see Basso v Miller, 40 NY2d 233), nor is there any evidence that the owners had actual or constructive knowledge of any dangerous activities conducted on the premises by the tenants (see Mangione v Dimino, 39 AD2d 128, 129). Inasmuch as owners of property are not insurers of the safety of people on the property, there is no basis for recovery. (Appeal from judgment of Supreme Court, Seneca County, DePasquale, J. — negligente.) Present — Hancock, Jr., J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.